Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of April 26th, 2013, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 8705 SW Nimbus, Suite 240, Beaverton, Oregon 97008 (“Bank”) and JIVE
SOFTWARE, INC., a Delaware corporation, with its principal place of business at
915 SW Stark Street, Suite 400, Portland, Oregon 97205 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of May 23, 2012,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of May 23, 2012, between Borrower and Bank (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by, among
other property, the Collateral (together with any other collateral security
granted to Bank, the “Security Documents”). Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Obligations shall
be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.7 thereof:

“        (a) Adjusted EBITDA. Adjusted EBITDA of (i) ($20,000,000.00) for the
period beginning on January 1, 2012 and ending on the last day of the fiscal
quarter ending on each of March 31, 2012, June 30, 2012, September 30, 2012 and
December 31, 2012, and (ii) $0.00 for the period beginning on January 1, 2013
and ending on the last day of the fiscal quarter ending on each of March 31,
2013, June 30, 2013, September 30, 2013 and December 31, 2013;

(b) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least (i) at the end of
each fiscal quarter occurring on or prior to December 31, 2013, 2.0 to 1.0, and
(ii) at the end of each fiscal quarter commencing with the fiscal quarter ending
March 31, 2014, 1.50 to 1.0;”

and inserting in lieu thereof the following:

“        (a) Adjusted EBITDA/Modified EBITDA. (i) Adjusted EBITDA of
($20,000,000.00) for the period beginning on January 1, 2012 and ending on the
last day of the fiscal quarter ending on each of March 31, 2012, June 30,
2012, September 30, 2012 and December 31, 2012, and (ii) Modified EBITDA of
($35,000,000.00) for the period beginning on January 1, 2013 and ending on the
last day of the fiscal quarter ending on each of March 31, 2013, June 30,
2013, September 30, 2013 and December 31, 2013;

(b) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 2.0 to 1.0 at the
end of each fiscal quarter;”



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by inserting the following new
definition, to appear alphabetically in Section 13.1 thereof:

“         “Modified EBITDA” shall mean, for any period of determination,
determined on a consolidated basis, (a) Borrower’s Net Income plus (b) to the
extent deducted in the calculation of Borrower’s Net Income, Interest Expense,
income tax expense, depreciation expense and amortization expense, plus
(c) other non-recurring expenses or charges that do not represent a cash item in
such period or any future period, including stock based compensation and any
purchase accounting adjustments, plus (d) impairment of goodwill, intangible and
tangible assets approved by Bank on a case-by-case basis, and plus (e) any other
adjustments approved by Bank on a case-by-case basis. For the purposes of
calculating Modified EBITDA for purposes of calculating the financial covenant
set forth in Section 6.7(a), if at any time during the period for which such
calculation is being made, Borrower or any of its Subsidiaries shall have made a
Permitted Acquisition, Modified EBITDA for such period shall be calculated on a
Pro Forma Basis.”

 

  3 The Loan Agreement shall be amended by deleting the Compliance Certificate
attached as Exhibit D thereto and inserting in lieu thereof the Compliance
Certificate attached as Schedule 1 hereto.

 

  B. Waiver. Bank hereby waives Borrower’s existing default under the Loan
Agreement by virtue of Borrower’s failure to comply with the financial covenant
set forth in Section 6.7(a) thereof (relative to the requirement that Borrower
maintain a certain Adjusted EBITDA, as required prior to this Loan Modification
Agreement) as of the last day of the fiscal quarter ended March 31, 2013. Bank’s
waiver of Borrower’s compliance with such financial covenant shall apply only to
the foregoing specific period.

4. FEES AND EXPENSES. Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

5. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

6. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

7. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

9. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:     BANK: JIVE SOFTWARE, INC.     SILICON VALLEY BANK By:  

    /s/ Bryan LeBlanc

    By:  

    /s/ Nick Tsiagkas

Name:       Bryan LeBlanc     Name:       Nick Tsiagkas Title:       Chief
Financial Officer     Title:       Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

EXHIBIT D

COMPLIANCE CERTIFICATE

Date:                                           

TO: SILICON VALLEY BANK

FROM: JIVE SOFTWARE, INC.

The undersigned authorized officer of JIVE SOFTWARE, INC. (“Borrower”) certifies
that under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default except as noted below; (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; (4) Borrower, and each of its
Subsidiaries, have timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement; and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly consolidating financial statements    Quarterly within 45 days   
Yes     No     Annual financial statement (CPA Audited)    FYE within 150 days
   Yes     No     10-Q, 10-K and 8-K    Within 5 days after filing with SEC   
Yes     No     Quarterly Compliance Certificate    Contemporaneously with
delivery of the 10-Q and 10-K    Yes     No    

 

Financial Covenant    Required    Actual      Complies

Maintain as of the last day of each applicable quarter:

                  

Modified EBITDA (tested in 2013)

   ($35,000,000.00)      $                    Yes    No    N/A     

Adjusted Quick Ratio

   > 2.0 :1.0                 :                Yes     No    

Fixed Charge Coverage Ratio (tested in 2014 and thereafter)

   > 1.50 : 1.0                 :                Yes     No      N/A    

Total Leverage Ratio (tested in 2014 and thereafter)

   < 2.50 :1.0                 :                Yes     No      N/A    



--------------------------------------------------------------------------------

Performance Pricing/Unused Revolving Line Margin

   Required      Actual      Eligible?  

Adjusted Quick Ratio (quarterly)

   ³  2.75:1.0         :1.0         Yes  No   

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

        

 

     BANK USE ONLY BORROWER:               Received by:
                                                          JIVE SOFTWARE, INC.   
                             AUTHORIZED SIGNER          Date:
                                                                      By:
                                                                               
  Name:                                                                        
   Verified:                                                                
Title:                                                                          
                            AUTHORIZED SIGNER      Date:
                                                                              
Compliance Status:                     Yes    No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                         

 

  I. Modified EBITDA (Section 6.7(a)) (tested quarterly)

 

Required: Modified EBITDA on a cumulative basis for such calendar year of at
least ($35,000,000.00) for the calendar year ending December 31, 2013

 

A.    Net Income    $             B.   

To the extent included in the determination of earnings for such period

 

         

1. Interest Expense

 

   $                 

2. income tax expense

 

   $                 

3. depreciation expense

 

   $                 

4. amortization expense

 

   $                 

5. The sum of lines 1 through 4

 

   $             C.   

Non-recurring expenses or charges that do not represent a cash item in such
period or any future period, including stock based compensation and any purchase
accounting adjustments

 

   $             D.   

Impairment of goodwill, intangible and tangible assets previously approved by
Bank

 

   $             E.   

Other adjustments approved by Bank on a case-by-case basis

 

   $             F.   

Modified EBITDA (line A plus line B.5 plus line C plus line D plus line E)

 

   $            

Is line F equal to or greater than the amount applicable above?

 

                     No, not in compliance

                          Yes, in  compliance   



--------------------------------------------------------------------------------

  II. Adjusted Quick Ratio (Section 6.7(b) (tested quarterly))

 

Required: 2.0 to 1.0

 

A.    Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
maintained with Bank    $                 B.   

Aggregate value of unrestricted and unencumbered cash or Cash Equivalents
deposited with or invested through a third party in investments with maturities
of fewer than twelve (12) months so long as a Control Agreement satisfactory to
Bank has been executed and delivered with respect to such deposits or
investments

 

   $                 C.   

Aggregate value of the net billed accounts receivable of Borrower

 

   $                 D.   

Quick Assets (the sum of lines A through C)

 

   $                 E.   

Aggregate value of Loan Obligations to Bank

 

   $                 F.   

Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line E above that matures within
one (1) year

 

   $                 G.   

Current Liabilities (the sum of lines E and F)

 

   $                 H.   

Current portion of Deferred Revenue

 

   $                 I.   

Line G minus line H

 

   $                 J.   

Adjusted Quick Ratio (line D divided by line I)

 

        

Is line J equal to or greater than the amount applicable above?

 

                     No, not in compliance

                          Yes, in  compliance   

 

  III. Fixed Charge Coverage Ratio (Section 6.7(c)) (tested quarterly, starting
in 2014)

 

Required: 1.50 to 1.0

 

* All values are for the immediately preceding 12 month period unless otherwise
specified

 

A.   

Net Income

 

   $             B.   

To the extent included in the determination of earnings for such period

 

         

1. Interest Expense

 

   $                 

2. income tax expense

 

   $                 

3. depreciation expense

 

   $                 

4. amortization expense

 

   $                 

5. The sum of lines 1 through 4

 

   $            



--------------------------------------------------------------------------------

C.   

Non-recurring expenses or charges that do not represent a cash item in such
period or any future period, including stock based compensation and any purchase
accounting adjustments

 

   $             D.   

Impairment of goodwill, intangible and tangible assets previously approved by
Bank

 

   $             E.   

Other adjustments approved by Bank on a case-by-case basis

 

   $             F.   

Any increase in Deferred Revenue from the prior period

 

   $             G.   

Any decrease in Deferred Revenue from the prior period

 

   $             H.   

EBITDA (line A plus line B.5 plus line C plus line D plus line E plus line F
minus line G)

 

   $             I.   

Consolidated Interest Expense and Taxes

 

   $             J.   

The sum of all principal payments due for immediately following 12 month period
on Funded Debt

 

   $             K.   

Fixed Charge Coverage Ratio (line H divided by (the sum of lines I and line J)

 

               :1.0

Is line K equal to or greater than 1.50 to 1.0?

 

                     No, not in compliance

                          Yes, in  compliance   

 

  IV. Total Leverage Ratio (Section 6.7(d)) (tested quarterly, starting in 2014)

 

Required: Less than or equal to 2.50 to 1.0

 

* The values in B, C and D below are for the immediately preceding 12 month
period

 

A.    Funded Debt (all (a) borrowed money (whether direct or indirect) incurred,
assumed, or guaranteed, plus (b) all capital lease obligations, plus (c) all
synthetic lease obligations, plus (d) all obligations, contingent or otherwise,
under any letters of credit, plus (e) all obligations for the deferred purchase
price of capital assets, plus (f) all obligations under conditional sales
agreements; provided, however, Funded Debt shall not include (i) Borrower’s
obligations under operating leases, and (ii) Borrower’s obligations under
guarantees provided in respect of operating leases of Borrower’s Subsidiaries),
but excluding the principal amount of any Subordinated Debt    $             B.
  

Net Income

 

   $             C.   

To the extent included in the determination of earnings for such period

 

         

1. Interest Expense

 

   $                 

2. income tax expense

 

   $                 

3. depreciation expense

 

   $                 

4. amortization expense

 

   $                 

5. The sum of lines 1 through 4

 

   $             D.   

Non-recurring expenses or charges that do not represent a cash item in such
period or any future period, including stock based compensation and any purchase
accounting adjustments

 

   $             E.   

Impairment of goodwill, intangible and tangible assets previously approved by
Bank

 

   $            



--------------------------------------------------------------------------------

F.    Other adjustments approved by Bank on a case-by-case basis   
$                   G.    Any increase in Deferred Revenue from the prior period
   $                   H.    Any decrease in Deferred Revenue from the prior
period    $                   I.    EBITDA (line B plus line C.5 plus line D
plus line E plus line F plus line G minus line H)    $                   J.   
Total Leverage Ratio (line A divided by line I)                :1.0

Is line J less than or equal to 2.50 to 1.0?

 

                     No, not in compliance

                          Yes, in  compliance   